                               UNITED STATES DISTRICT
                               DISTRICT OF NEW MEXICO


RAYMOND TREJO,

              Plaintiff,

v.                                                        No. 2:19-cv-00561-WJ-KRS

THE DEMING PUBLIC SCHOOLS; THE
BOARD OF EDUCATION; DEMING PUBLIC
SCHOOLS BOARD MEMBERS: BAYNE
ANDERSON, MATT ROBINSON, RON
WOLFE, WILLIAM RUIZ AND SOPHIA
CRUZ; and DEMING PUBLIC SCHOOLS
SUPERINTENDENT ARSENIO ROMERO,

              Defendants.


                    STIPULATED ORDER EXTENDING DISCOVERY
                      AND DISPOSITIVE MOTIONS DEADLINES


       This matter came before the Court on Defendants’ Unopposed Motion to Extend

Discovery and Dispositive Motions Deadlines. The Court, having reviewed said motion,

and, in particular, noting that the motion is unopposed, finds that it is well taken and should

be granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the discovery

deadline and the dispositive motions deadline are hereby extended by sixty (60) days.

The discovery deadline is now May 5, 2020, and the dispositive motion deadline is now

July 3, 2020. All other deadlines shall remain in place.



                                           _____________________________________
                                           THE HONORABLE KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE
